DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 5, 13-23 in the reply filed on 03/24/2022 is acknowledged.
Claims 2, 3, 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites CTCF twice.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the claim recites the word “comprising” in the second line, while the word “comprise” is right before it.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-23 recite the limitation "the inhibitory nucleic acid" in the first/second lines.  There is insufficient antecedent basis for this limitation in the claims. All claims originally depend on claim 1, which recites at least two inhibitory nucleic acids, one targeting XIST RNA and the other targeting Xist-interacting protein gene. It is not clear to which of those two limitations of claims 13-23 relate to. For the purpose of examination it will be considered that the limitations relate to inhibitory nucleic acid targeting XIST RNA, but appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 13-23 is/are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Lee et al (WO 2016/164463, October 2016).
Lee et al disclose compositions comprising DNMT1 inhibitor and XIST RNA inhibitor (see lines 26-28 on page 2), such inhibitors can be nucleic acids (see lines 14-19 on page 2). Further Lee et al disclose that such inhibitory nucleic acids do not comprise three or more consecutive guanosine nucleotides (see lines 19-20 on page 4), can be 8-30 nucleotides in length (see lines 22-23 on page 4), can comprise nucleotide analogues (see lines 24-25 on page 4), can comprise 2’-O-methyl (see lines 26-27 on page 4), can comprise at least one ribonucleotide or bridged nucleotide (see lines 29-30 on page 4), such bridged nucleotide can be LNA (see lines 1-2 on page 5) and each nucleotide can be LNA (see lines 4-5 on page 5), one or more of the nucleotides of the inhibitory nucleic acid can comprise 2’-fluoro-deoxyribonucleotides and/or 2’-O-methyl nucleotides (see lines 6-8 on page 5), one or more of the nucleotides of the inhibitory nucleic acid can comprise one of both of ENA nucleotide analogues or LNA nucleotides (see lines 9-11 on page 5), the nucleotides of the inhibitory nucleic acid can comprise phosphorothioate internucleotide linkages between at least two nucleotides, or between all nucleotides (see lines 12-15 on page 5), such inhibitory nucleic acid can be gapmer or mixmer (see lines 16-17 on page 5).

Claim(s) 1, 5 and 13-23  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (WO 2016/164463, filed in April 2016) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Lee et al disclose compositions comprising DNMT1 inhibitor and XIST RNA inhibitor (see lines 26-28 on page 2), such inhibitors can be nucleic acids (see lines 14-19 on page 2). Further Lee et al disclose that such inhibitory nucleic acids do not comprise three or more consecutive guanosine nucleotides (see lines 19-20 on page 4), can be 8-30 nucleotides in length (see lines 22-23 on page 4), can comprise nucleotide analogues (see lines 24-25 on page 4), can comprise 2’-O-methyl (see lines 26-27 on page 4), can comprise at least one ribonucleotide or bridged nucleotide (see lines 29-30 on page 4), such bridged nucleotide can be LNA (see lines 1-2 on page 5) and each nucleotide can be LNA (see lines 4-5 on page 5), one or more of the nucleotides of the inhibitory nucleic acid can comprise 2’-fluoro-deoxyribonucleotides and/or 2’-O-methyl nucleotides (see lines 6-8 on page 5), one or more of the nucleotides of the inhibitory nucleic acid can comprise one of both of ENA nucleotide analogues or LNA nucleotides (see lines 9-11 on page 5), the nucleotides of the inhibitory nucleic acid can comprise phosphorothioate internucleotide linkages between at least two nucleotides, or between all nucleotides (see lines 12-15 on page 5), such inhibitory nucleic acid can be gapmer or mixmer (see lines 16-17 on page 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 13-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minajigi et al (Science, 2015, vol.349, issue 6245, pages 1-12, cited from IDS) and in further view of Lee et al-2015 (US 2015/0225717, August 2015).
Minajigi et al teach that XIST RNA is involved in silencing of one of X chromosomes and that reactivation of the chromosome can be useful for expression of genes which are diseased/mutated on the other, active X chromosome (see middle column on page 1). Further Minajigi et al identifies a variety of Xist-interacting proteins which are involved in chromosome silencing (see Figure 1C) and shows that inhibition of some of the proteins using nucleic acid inhibitors, small hairpin RNAs such as shSMARCA4 (targeting SMARCA4 protein) and shCTCF (targeting CTCF protein), allows reactivation of inactive X chromosome (see middle paragraph on page 2).
Minajigi et al do not teach compositions comprising nucleic acid inhibitors of XIST RNA and Xist-interacting proteins such inhibitory nucleic acids being 8-30 nucleotides in length, comprising 2’-O-methyl modifications, or nucleotide analogues, or bridged nucleotides such as LNA or ENA, or phosphorothioate internucleotide linkages, or being a gapmer.
Lee et al-2015 teach reactivation of inactive X chromosome by inhibiting XIST RNA using inhibitory nucleic acids (see paragraphs [0005, 0007]). Such inhibitory nucleic acids do not comprise three or more consecutive guanosine nucleotides (see paragraph [0015]), has length of 8-30 nucleotides (see paragraph [0016]), can comprise nucleotide analogue (see paragraph [0017]), can comprise 2’-O-methyl modification (see paragraph [0018]), can comprise bridged nucleotide such as LNA or ENA (see paragraph [0020]) or each nucleotide can be LNA (see paragraph [0021]), can comprise 2'-fluoro-deoxyribonucleotides (see paragraph [0022]) or phosphorothioate internucleotide linkages between at least two nucleotides (see paragraph [0026]) or can be a gapmer (see paragraph [0028]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to create a composition combining inhibitory nucleic acids taught by Minajigi et al with inhibitory nucleic acids taught by Lee et al-2015, arriving at instant invention with a reasonable expectation of success. One of the ordinary skill in the art would be motivated to do so, because in both cases inhibitory nucleic acids are administered with a goal of reactivating of inactive X chromosome. It is obvious to combine things known separately to have the same effect (In re Kerkhoven, MPEP 2144.06).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,961,532 in view of Lasek et al (US 2003/0013099, January 2003). Claims from ‘532 recite administration of DNMT1 inhibitor and inhibitory nucleic acid targeting XIST RNA. The claims do not teach that DNMT inhibitor is an inhibitory nucleic acid. Lasek et al teach inhibitory nucleic acids, antisense oligonucleotides, targeting DNMT1 (see paragraph [0164]). It would have been obvious to create a composition comprising inhibitory nucleic acids targeting XIST RNA and DNMT1, because claims from ‘532 teach administering inhibitors of XIST RNA and DNMT1 together, with such an inhibitor of DNMT1 can be inhibitory nucleic acid taught by Lasek et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635